Citation Nr: 0738464	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  04-37 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based upon the need 
for regular aid and attendance or on being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The veteran served on active duty from November 1943 to 
February 1946.

The instant appeal arose from a May 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in San Juan, the Commonwealth of Puerto Rico, which denied a 
claim for special monthly pension benefits.


FINDINGS OF FACT

1.  The veteran was assigned a permanent and total disability 
evaluation for pension purposes, effective August 25, 1986.

2.  The veteran's current nonservice-connected disabilities 
are insulin dependent diabetes mellitus, rated 40 percent 
disabling; sensorineural hearing loss, rated 30 percent 
disabling; and arterial hypertension, rated 10 percent 
disabling.  The combined nonservice-connected total rating is 
60 percent.

3.  The veteran is not totally blind or near totally blind.

4.  The veteran is not a patient in a nursing home.

5.  The veteran is not bedridden nor housebound.

6.  The veteran has the assistance of his wife who 
accompanies him to appointments; however, he can leave his 
home whenever necessary.  He does not require assistance with 
activities of daily living or the needs of nature.  He can 
walk well by himself for approximately 10 minutes at a normal 
pace, and he is mentally sound.



7.  The veteran is not shown to be substantially confined to 
his dwelling or immediate premises as a result of his 
disabilities.


CONCLUSIONS OF LAW

1.  The criteria for special monthly pension based on the 
need for regular aid and attendance of another person are not 
met.  38 U.S.C.A. §§ 1502, 1521, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.351, 3.352 (2007).

2.  The criteria for entitlement to special monthly pension 
on account of being housebound have not been met.  
38 U.S.C.A. §§ 1502, 1521, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.351, 3.352 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends, in substance, that he is entitled to 
special monthly pension benefits based upon the need for 
regular aid and attendance or on being housebound because of 
his "critical" health condition.  He has reported that 
daily, routine activities require the assistance of another 
person and that he also needs assistance when he leaves his 
home.

Under the laws administered by the VA, increased pension is 
payable to eligible veterans by reason of their need for aid 
and attendance.  38 U.S.C.A. § 1521(d) (West 2002); 38 C.F.R. 
§ 3.351(a)(1) (2007).  "Need for aid and attendance" is 
defined as where one is "(1) a patient in a nursing home or 
(2) blind, or so nearly blind or significantly disabled as to 
need or require the regular aid and attendance of another 
person."  38 U.S.C.A. § 1502(b) (West 2002 & Supp. 2007).  A 
veteran is deemed to be in need of regular aid and attendance 
if he:

(1) is blind or so nearly blind as to 
have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric 
contraction of the visual field to five 
degrees or less; or

(2) is a patient in a nursing home 
because of mental or physical incapacity; 
or

(3) establishes a factual need for aid 
and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).

38 C.F.R. § 3.351(c) (2007).

The following criteria are considered in determining whether 
a factual need for aid and attendance has been established:  
(1) the inability of the veteran to dress or undress himself, 
or to keep himself ordinarily clean and presentable; (2) the 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid; (3) the inability of 
the veteran to feed himself through loss of coordination of 
his upper extremities or through extreme weakness; (4) the 
inability of the veteran to attend to the wants of nature; 
and (5) the presence of incapacity, either physical or 
mental, which requires care or assistance on a regular basis 
to protect the veteran from hazards or dangers incident to 
his daily environment.  See 38 C.F.R. § 3.352(a) (2007). 

Under applicable regulations, "bedridden" will be a proper 
basis for the determination, and is defined as that condition 
which, through its essential character, actually requires 
that the claimant remain in bed.  It is not required that all 
of the disabling conditions enumerated above be found to 
exist before a favorable ruling may be made.  Rather, the 
particular personal functions which the claimant is unable to 
perform should be considered in connection with his condition 
as a whole.  It is only necessary that the evidence establish 
that the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless as to be in 
need of regular aid and attendance must be based on the 
actual requirement of personal assistance from others.  Id.

A veteran may also be entitled to increased pension by reason 
of being housebound.  38 U.S.C.A. § 1521(e) (West 2002); 38 
C.F.R. § 3.351(a)(1) (2007).  If a veteran is not in need of 
regular aid and attendance, but has a single permanent 
disability rated 100 percent disabling under the VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (not 
including ratings based upon unemployability under 38 C.F.R. 
§ 4.17), he is entitled to pension benefits at the housebound 
rate if he: (1) has additional disability or disabilities 
independently ratable at 60 percent or more, separate and 
distinct from the permanent disability rated as 100 percent 
disabling and involving different anatomical segments or 
bodily systems; or (2) is "permanently housebound" by 
reason of disability or disabilities. See 38 U.S.C.A. § 
1521(e) (West 2002); 38 C.F.R. § 3.351(d) (2007).  The 
"permanently housebound" requirement is met when the 
veteran is substantially confined to his dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical area, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his lifetime. 38 U.S.C.A. § 1502(c) (West 
2002); 38 C.F.R. § 3.351(d) (2007).

Aid and attendance benefits

The Board finds that the preponderance of the evidence is 
against the veteran's claim for special monthly pension based 
upon the need for regular aid and attendance.  First, the 
evidence of record does not demonstrate, and the veteran has 
not contended, that he is a patient in a nursing home.  He 
has acknowledged, as the record shows, that he is married and 
lives with his wife.  

Second, the veteran has not asserted, nor does the medical 
evidence show, that he is totally blind or near totally 
blind.  The aid and attendance examination report prepared in 
connection with this claim noted that the veteran referred no 
major visual impairments and that his best corrected vision 
was better than 5/200.  

Third, the preponderance of the evidence does not establish a 
factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).  The evidence does not show, 
and the veteran does not contend, that he is unable to dress 
or undress himself, or to keep himself ordinarily clean and 
presentable, or to attend to the wants of nature.  The 
veteran reported during the aid and attendance examination 
that he attends to the activities of daily living and the 
needs of nature by himself during a typical day.  

Likewise, the evidence does not show, and the veteran does 
not contend, that he requires the use of any special 
prosthetic or orthopedic appliances.  No mechanical aid was 
used or recommended by the aid and attendance examiner.  
Further, the evidence does not show, and the veteran does not 
contend, that he is unable to feed himself through loss of 
coordination of his upper extremities or through extreme 
weakness.  

While the record shows that the veteran complains of hearing 
loss as well as low back and leg pain and numbness, including 
nocturnal leg cramps, these complaints do not satisfy any of 
the legal criteria, noted above, which would warrant a grant 
of special monthly pension benefits.  The medical evidence, 
namely the VA aid and attendance examination report, as well 
as VA outpatient treatment records, show that his general 
medical health is satisfactory for his age, he is able to 
ambulate, and he is not bedridden or bound to a wheelchair.  
With regard to his ability to walk, the aid and attendance 
examiner found that the veteran could walk well by himself 
for ten minutes at a normal pace.  

For the reasons herein discussed, in viewing his condition as 
a whole, the Board does not find that the evidence 
establishes that he is so helpless as to need regular aid and 
attendance of another person.  The Board finds that the 
preponderance of the evidence is against the claim based on 
the veteran's statements to health care personnel as well as 
the VA aid and attendance examination report and the VA 
treatment records.  The overall disability picture presented 
by the veteran and most importantly, the medical personnel 
who have assessed his situation, is a picture of 


an elderly man who is mobile, generally well-groomed, able to 
dress himself, feed himself, and attend to the wants of 
nature by himself.  It is not a disability picture of an 
individual who cannot protect himself from the hazards 
incident to his daily environment.

Housebound benefits

The Board will now turn to the issue of whether the veteran's 
disabilities are of sufficient severity to render him 
housebound.  In the instant case, the veteran does not 
qualify for special monthly pension based on having one 
disability rated as 100 percent disabling and additional 
disabilities independently ratable as at least 60 percent 
disabling.  Currently, his current nonservice-connected 
disabilities are insulin dependent diabetes mellitus, rated 
40 percent disabling; sensorineural hearing loss, rated 30 
percent disabling; and arterial hypertension, rated 10 
percent disabling.  The combined nonservice-connected total 
rating is 60 percent.

Additionally, the Board notes that the veteran does not have 
a physical disability which renders him substantially 
immobile.  The medical evidence, including VA and private 
treatment records and the VA aid and attendance examination 
report, found that the veteran was able to walk.  He was not 
bedridden.  He was able to leave the house.  There were no 
other indications in the record that he is, in fact, 
housebound.  Therefore, the preponderance of the evidence is 
against the claim.  The veteran's disabilities are not 
sufficiently severe to provide a basis by which to grant 
special monthly pension benefits on account of being 
housebound.  38 U.S.C.A. §§ 1502(c), 1521(e) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.351(d) (2007).

Based upon the above, the Board must conclude that the 
preponderance of the evidence against the claims.  As such, 
it does not apply the benefit-of-reasonable doubt rule.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).



VA's Duties to Notify and Assist the Veteran

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in March 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, an examination or medical opinion was obtained 
in connection with the claim on appeal which addressed the 
criteria for aid and attendance and housebound benefits.  
Therefore, further examination or medical opinion is 
unnecessary.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The veteran was provided an opportunity 
to set forth his or her contentions during a hearing in 
December 2004; however, he failed to report.  The appellant 
was afforded a VA medical examination in April 2004.  
Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or 


assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

Entitlement to special monthly pension on account of the need 
for the aid and attendance of another person or on the basis 
of being housebound is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


